            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC R. WILLIAMS,                  :
         Plaintiff                 :
                                   :           No. 1:19-cv-720
           v.                      :
                                   :           (Judge Rambo)
MICHELLE MAGEE, et al.,            :
       Defendants                  :

                               ORDER

     AND NOW, on this 24th day of July 2019, upon consideration of the motion

to dismiss filed by Defendant Correct Care Solutions, LLC (“CCS”), and in

accordance with the Memorandum accompanying this Order, IT IS ORDERED

THAT:

     1. The motion to dismiss (Doc. No. 16) is GRANTED;

     2. Defendant CCS is DISMISSED as a Defendant, and the Clerk of Court is
        DIRECTED to terminate it from the caption of the above-captioned
        action. Plaintiff may not file an amended complaint against CCS.


                                           s/Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge
